                                             Case 3:20-cv-01804-JCS Document 14 Filed 04/24/20 Page 1 of 5




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        MATTHEW FARRER,                                   Case No. 20-cv-01804-JCS
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING MOTION TO
                                                   v.                                         REMAND
                                   9
                                  10        EZCATER, INC.,                                    Re: Dkt. No. 8
                                                         Defendant.
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff Matthew Farrer originally filed this putative class action in the California Superior

                                  14   Court for Alameda County, where it was assigned case number HG19047343, asserting wage and

                                  15   hour claims against Defendant ezCater, Inc. on behalf of himself and other delivery drivers whom

                                  16   Farrer contends were misclassified as independent contractors rather than ezCater employees.

                                  17   ezCater removed to this Court, asserting diversity jurisdiction under 28 U.S.C. § 1332 and relying

                                  18   on Farrer’s potential recovery of attorneys’ fees to satisfy the amount in controversy. Farrer

                                  19   moves to remand, arguing that attorneys’ fees must be apportioned among the asserted class and

                                  20   only his own individual share of such fees may be counted towards the amount in controversy.

                                  21   The Court finds the matter suitable for resolution without oral argument and VACATES the

                                  22   hearing set for May 8, 2020. For the reasons discussed below, Farrer’s motion is GRANTED, and

                                  23   the case is REMANDED to state court.1

                                  24   II.      BACKGROUND
                                  25            Farrer’s complaint asserts that ezCater misclassified him and similarly situated delivery

                                  26   drivers as independent contractors rather than employees, and that ezCater failed to provide them

                                  27
                                       1
                                  28    The parties have consented to the undersigned magistrate judge presiding over this case for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                              Case 3:20-cv-01804-JCS Document 14 Filed 04/24/20 Page 2 of 5




                                   1   with employment benefits required under the California Labor Code. See generally Compl. (dkt.

                                   2   1-1). Among other relief, Farrer seeks attorneys’ fees under several provisions of the Labor Code

                                   3   and other California statutes. Id. at 17, ¶ 13 (prayer for relief). In its notice of removal, ezCater

                                   4   relied on Farrer’s request for attorneys’ fees to show that the amount in controversy exceeds

                                   5   $75,000, as required for diversity jurisdiction under 28 U.S.C. § 1332(a). Notice of Removal (dkt.

                                   6   1) ¶¶ 15–17. Farrer moves to remand, arguing that ezCater has not shown a sufficient amount in

                                   7   controversy, in part because any award of attorneys’ fees is attributable to the putative class as a

                                   8   whole and only Farrer’s individual share of those fees counts toward the amount in controversy.

                                   9   ezCater does not dispute that principle and does not argue that it can show an amount in

                                  10   controversy over $75,000 if there are any other class members, but contends that Farrer’s

                                  11   allegations are not sufficient to show that there are any other class members, or “[s]tated

                                  12   differently, despite the proposed class, and the characterization of the case as a Class Action, in
Northern District of California
 United States District Court




                                  13   reality, the only claims asserted are on behalf of Plaintiff individually, and therefore the

                                  14   aggregation rule should be disregarded.” Opp’n (dkt. 12) at 5.

                                  15   III.     ANALYSIS
                                  16            A.   Legal Standard
                                  17            Federal courts have limited subject matter jurisdiction, and may only hear cases falling

                                  18   within their jurisdiction. Generally, a defendant may remove a civil action filed in state court if

                                  19   the action could have been filed originally in federal court. 28 U.S.C. § 1441. The removal

                                  20   statutes are construed restrictively so as to limit removal jurisdiction. Shamrock Oil & Gas Corp.

                                  21   v. Sheets, 313 U.S. 100, 108−09 (1941). The Ninth Circuit recognizes a “strong presumption

                                  22   against removal.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citation and internal

                                  23   quotation marks omitted). Any doubts as to removability should generally be resolved in favor of

                                  24   remand. Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). The

                                  25   defendant bears the burden of showing that removal is proper. Valdez v. Allstate Ins. Co., 372

                                  26   F.3d 1115, 1117 (9th Cir. 2004).

                                  27            Federal courts have diversity jurisdiction, which ezCater asserts here as the basis for its

                                  28   removal, only where there is complete diversity of citizenship—no plaintiff is a citizen of the same
                                                                                           2
                                           Case 3:20-cv-01804-JCS Document 14 Filed 04/24/20 Page 3 of 5




                                   1   state as any defendant—and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1);

                                   2   see Matao Yokeno v. Sawako Sekiguchi, 754 F.3d 649, 652 (9th Cir. 2014). Where a defendant

                                   3   removes an action to federal court on the basis of diversity, the burden on a plaintiff seeking

                                   4   remand under § 1447(c) depends on whether the amount in controversy is clear from the face of

                                   5   the complaint. See Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007).

                                   6   “Where a plaintiff’s state court complaint does not specify a particular amount of damages, the

                                   7   removing defendant bears the burden of establishing that it is ‘more likely than not’ that the

                                   8   amount in controversy exceeds that amount.” Sanchez v. Monumental Life Ins. Co., 102 F.3d 398,

                                   9   404 (9th Cir. 1996). To determine whether this standard is met, courts “may consider facts in the

                                  10   removal petition, and may require parties to submit summary-judgment-type evidence relevant to

                                  11   the amount in controversy at the time of removal.” Singer v. State Farm Mut. Auto Ins. Co., 116

                                  12   F.3d 373, 377 (9th Cir. 1997) (citation and internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13          B.    ezCater Has Not Shown the Amount in Controversy Exceeds $75,000
                                  14          Here, ezCater relies on Farrer’s claim for attorneys’ fees to bring the amount in

                                  15   controversy above the $75,000 threshold. The Ninth Circuit has held that, where class claims are

                                  16   asserted, “any potential attorneys’ fees award [under statutes awarding fees to prevailing parties]

                                  17   cannot be attributed solely to the named plaintiffs for purposes of amount in controversy,” but

                                  18   instead must be apportioned among members of the putative class, and at least one named

                                  19   plaintiff’s claims must meet the amount in controversy requirement with only that plaintiff’s share

                                  20   of attorneys’ fees included. Kanter v. Warner-Lambert Co., 265 F.3d 853, 858 (9th Cir. 2001);

                                  21   see also Gibson v. Chrysler Corp., 261 F.3d 927, 941–43 (9th Cir. 2001).2 While acknowledging

                                  22
                                       2
                                  23     The Ninth Circuit’s rationale for this rule is not entirely clear. While the attorneys’ fees statute
                                       discussed in Gibson only provided for fees if a significant benefit was conferred on a large class or
                                  24   the public generally, suggesting that class certification would be a prerequisite to such an award,
                                       see Gibson, 261 F.3d at 942 (quoting Cal. Civ. Proc. Code § 1021.5), the decision in Kanter
                                  25   extended the rule to a case where attorneys’ fees would have been available to a successful
                                       individual plaintiff even if a class were never certified, see Kanter, 265 F.3d at 858 (citing Cal.
                                  26   Civ. Code § 1780). Neither case explains how a rule assuming future class certification for the
                                       purpose of attorneys’ fees is consistent with the general principles that “subject matter jurisdiction
                                  27   depends only on the named plaintiffs,” Gibson, 261 F.3d at 941, that claims of absent putative
                                       class members should not be considered on removal “because those members are free to opt out of
                                  28   the class, and because a denial of class certification would prevent the court from taking
                                       jurisdiction over the claims of the unnamed class members,” id., or that courts should look to “the
                                                                                           3
                                           Case 3:20-cv-01804-JCS Document 14 Filed 04/24/20 Page 4 of 5




                                   1   that holding, ezCater argues that it is of no consequence here because “[t]here are no allegations

                                   2   that any other person—other than Plaintiff [Farrer]—was misclassified as independent contractors

                                   3   or performed services for ezCater.” Opp’n at 5. That argument is incorrect.

                                   4          Farrer alleges that there are “estimated to be greater than 100 individuals” who meet his

                                   5   proposed class definition of “California citizens who performed work for Defendants in the State

                                   6   of California as delivery drivers, or in a functionally equivalent position, who were misclassified

                                   7   as independent contractors within four years prior to the filing of this action to the date the class is

                                   8   certified.” Compl. ¶¶ 17, 21(a). He also alleges that his injuries—deprivation of employee

                                   9   benefits despite “perform[ing] services for Defendants a delivery driver” and being “classified by

                                  10   Defendants as an independent contractor”—are “typical of the injuries sustained by the Class

                                  11   because they arise out and are caused by Defendants’ common course of conduct as alleged [in

                                  12   Farrer’s complaint].” Id. ¶¶ 21(b), 22. He alleges that ezCater “failed to pay Plaintiff and class
Northern District of California
 United States District Court




                                  13   members all minimum wages owed,” that “Plaintiff and class members did not receive” required

                                  14   rest periods, and that “Defendants have intentionally and willfully failed to provide Plaintiff and

                                  15   class members with complete and accurate wage statements,” among other charges. Id. ¶¶ 37, 45,

                                  16   65 (emphasis added). And he alleges that “Defendants knew or should have known that Plaintiff

                                  17   and class members” were entitled to employee benefits. Id. ¶¶ 25–33 (emphasis added).

                                  18   Assuming, as ezCater does not contest, that Farrer sufficiently alleges his individual claims,

                                  19   ezCater cites no case holding that such allegations are insufficient to plead class claims.

                                  20          According to ezCater, the Court can conclude that there are no other class members based

                                  21   on a declaration by an ezCater officer that ezCater did not contract directly with any delivery

                                  22   driver in California, but instead contracted with a company by the name of Jobble, Inc., which in

                                  23   turn contracted with individuals. See Opp’n at 3; Konjoian Decl. (dkt. 12-5). The evidence

                                  24   submitted by ezCater proves too much, as ezCater also offers a letter that Farrer’s attorneys sent to

                                  25   Jobble stating intent to amend the complaint to add Jobble as a defendant in this action, Khalsa

                                  26
                                  27   amount in controversy at the time of removal,” see Singer, 116 F.3d at 377, at which time, often,
                                       no class has yet been certified. The rule could also produce unusual results if, say, a plaintiff
                                  28   asserted class claims in her complaint but never moved for class certification. Regardless,
                                       however, no party disputes that Kanter is binding precedent.
                                                                                         4
                                             Case 3:20-cv-01804-JCS Document 14 Filed 04/24/20 Page 5 of 5




                                   1   Decl. (dkt. 12-1) Ex. C, and asserts that Farrer “worked for” Jobble, Opp’n at 3. Taking that

                                   2   evidence together, it becomes clear that the theory of Farrer’s complaint is that, despite formally

                                   3   contracting with Jobble, he and other similarly situated drivers “performed work for” ezCater and

                                   4   were therefore legally ezCater employees. See Compl. ¶¶ 17, 22.

                                   5           The merits of that theory are not before this Court. The relevant question is whether, if

                                   6   Farrer succeeds in proving his case, the amount in controversy apportioned specifically to him

                                   7   would exceed $75,000. Under Kanter, the Court assumes that Farrer would succeed in certifying

                                   8   a class of similarly situated drivers and that any attorneys’ fees recovered would be apportioned

                                   9   among them for the purpose of the amount in controversy. ezCater does not argue that Farrer’s

                                  10   share of apportioned attorneys’ fees would exceed the amount in controversy threshold if there are

                                  11   any other class members. Even if the Court could determine as a matter of law on this motion to

                                  12   remand that the delivery drivers who contracted with Jobble have no claim against ezCater—
Northern District of California
 United States District Court




                                  13   which, to be clear, the Court cannot—then based on ezCater’s own assertion that Farrer “worked

                                  14   for” Jobble, Opp’n at 3, Farrer himself would have no claim, and the amount in controversy would

                                  15   be zero. Either way, ezCater has not met its burden to show that the amount in controversy for the

                                  16   only named plaintiff’s claim exceeds $75,000, and the case must be remanded.

                                  17   IV.     CONCLUSION
                                  18           For the reasons discussed above, Farrer’s motion to remand is GRANTED, and the case is

                                  19   REMANDED to the California Superior Court for Alameda County. The Clerk shall close the

                                  20   case in this Court.

                                  21           IT IS SO ORDERED.

                                  22   Dated: April 24, 2020

                                  23                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  24                                                    Chief Magistrate Judge
                                  25
                                  26
                                  27
                                  28
                                                                                         5
